Citation Nr: 0122037	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  97-26 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely notice of disagreement was filed in response 
to the denial of pension benefits on May 3, 1995.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had Philippine Army service from December 1941 to 
August 1942, recognized guerilla service from February 1945 
to October 1945, and regular Philippine Army service from 
October 1945 to June 1946.  He was confined as a prisoner of 
war (POW) from April 1942 to August 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 determination by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which found a timely notice of 
disagreement (NOD) from a May 3, 1995, RO decision had not 
been submitted.  

In March 1999 the Board found that a timely NOD had not been 
submitted with respect to the May 3, 1995 rating decision.  

In April 2001 the United States Court of Appeals for Veterans 
Claims (Court) vacated and remanded the March 1999 Board 
decision in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) during the pendency of this appeal.  

In August 2001 the Board notes that additional evidence was 
submitted by the veteran in August 2001.  A supplemental 
statement of the case (SSOC), so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (2000).  

The Board finds that a SSOC is not required in this case 
because the additional evidence submitted is not pertinent to 
the issue at hand.  Id; see 38 C.F.R. § 20.1304(c).  



The evidence submitted is an August 2001 correspondence 
discussing a July 1, 1994 communication from the Board 
regarding its denial of a request for reconsideration.  It is 
therefore not pertinent to the issue in this case, as stated 
above, and a remand for the issuance of a SSOC is not 
warranted.  Id.  

The Board additionally notes that the veteran's 
representative submitted a brief in August 2001 listing the 
issues of entitlement to a compensable evaluation for 
beriberi, service connection for amyotrophic lateral 
sclerosis, difficulty walking and swallowing of food and 
drink, peripheral neuropathy, pellagra, avitaminosis and 
malnutrition, and an anxiety state.  

These issues were adjudicated by the RO in a February 1998 
rating decision.  The veteran submitted what was eventually 
determined to be a timely notice of disagreement, and a 
Statement of the Case (SOC) was issued in May 2001.  

Following the issuance of the SOC, the veteran did not submit 
a substantive appeal within one year of the February 1998 
rating decision nor within 60 days of the mailing of the SOC.  

As noted above, the representative submitted a brief in 
August 2001 listing the issues that had been denied in the 
February 1998 rating decision.  

These issues have not been certified for appellate review and 
are not currently before the Board.  It is unclear as to why 
the veteran's representative listed the above issues in its 
August 28, 2001 brief.  It is unclear as to whether the 
representative was attempting to reopen these claims, or was 
attempting to appeal the May 2001 SOC.  To the contrary, the 
only specific reference made in this brief was to the Court's 
decision vacating and remanding the Board's March 1999 
decision pertaining to the entirely separate issue currently 
before the Board, as described above.  

Therefore, it is unclear as to whether the representative 
listed the above issues in error, or was trying to submit new 
claims.  As the above listed issues have not been certified 
for appellate review, the Board is referring them to the RO 
for appropriate action, as warranted.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The record does not include correspondence which may be 
"reasonably construed" as a timely NOD to the May 3, 1995, 
decision wherein the RO denied entitlement to VA pension 
benefits.


CONCLUSION OF LAW

A NOD from the May 1995 decision was not timely filed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record reflects that in September 1987 the Board denied 
multiple issues associated with claim of entitlement to 
service connection.  Subsequently, the veteran's multiple 
requests for reconsideration of that decision were denied, 
including in February 1990, May 1991, February 1992, 
September 1992, February 1993, February 1994, July 1994, and 
November 1994.  

In April 1995 the veteran submitted a claim for, in pertinent 
part, nonservice-connected pension benefits.  

On May 3, 1995, the RO denied the veteran's claim for 
nonservice-connected disability or "old age" pension 
benefits, notifying him that his service made him ineligible 
for such benefits.  The correspondence notifying the veteran 
of this decision provided a copy of VA Form 4107 explaining 
his right to appeal.  

In correspondence to the Board dated April 7, 1995 (received 
by the RO in June 1995), the veteran expressed disagreement 
with the negative action as to his petitions for 
reconsideration and referenced Board correspondence dated 
July 1, 1994.

In a letter dated May 23, 1995 (received by the RO on May 25, 
1995) the veteran indicated that he had received the rating 
decision issued to him on May 3, 1995, and stated, "I am 
agreeable to the rational reasons of your negative action."  

In correspondence to the RO dated August 7, 1995 (received by 
the RO in August 1995), the veteran noted receipt of the May 
3, 1995, correspondence, and reported that he had "never 
filed a claim for nonservice connected or old age pension 
benefits."  He requested his application be reviewed for a 
determination of entitlement to compensation or other pension 
benefits.

In correspondence to the Secretary of VA dated August 7, 
1995, the veteran asked for assistance in resolution of his 
motion for reconsideration.  He also requested information 
concerning the RO denial of his claim on May 3, 1995.

On September 1, 1995, a representative of the Secretary 
provided information as to the May 3, 1995, determination and 
explained the bases for that determination as well as a 
general overview of pertinent VA law.  The veteran was 
notified of the evidence necessary to support a claim for VA 
benefits, and invited the veteran to the local RO for 
additional assistance.  He was provided with a VA Form 21-
4138 and was advised to specify which conditions he felt were 
service connected.  

In September 1995 the veteran submitted a claim for 
entitlement to service connection for disabilities incurred 
as a result of his confinement as a POW.  He stated, "I am 
submitting the attached VAF 10-0048 Former POW Medical 
History to open a compensation claim due to me being a POW."  

In correspondence dated October 6, 1995, the veteran provided 
a statement in support of his claim for compensation 
benefits.  He initially contended that he was not claiming 
compensation for a service-connected disability and indicated 
that he was claiming entitlement to pension.  However, he 
then stated that he was applying for both compensation and 
pension for a variety of disabilities.  

The veteran specified the claimed disabilities and argued, in 
essence, that the RO used "absurd logic" in categorizing 
his March 1995 application as a claim for nonservice-
connected disability and "old age" pension benefits.  He 
then made a contention that his disabilities should be 
service-connected on a secondary basis and on a presumptive 
basis.  He then stated that his "disabilities were not 
disproved as nonservice-connected cause."  He also provided 
comments concerning the denial of reconsideration of the 
previous Board decision.  

In correspondence to the Secretary of VA dated October 6, 
1995, the veteran referenced his letter to the Secretary of 
August 7, 1995, and requested assistance for the resolution 
of his claim at the Board and RO.  

In correspondence dated February 6, 1996, the veteran 
addressed matters related to a claim for compensation 
benefits as a result of confinement as a POW.  He contended 
that his conditions should be service connected and that the 
specified disabilities "were not disproved as non-service 
connected cause."  

In correspondence dated February 8, 1996 (received by the RO 
in March 1996), the veteran reported that it had been 11 
months since the RO received his application for compensation 
or pension.  He noted that the RO had "unfortunately" 
disallowed his claim as a claim for non-service connected 
disability or old age pension benefits.  He noted that he 
submitted statements due to "this unwarrantable 
adjudication," indicating that he was attempting to 
determine why his claim was treated differently.  He reported 
being contacted by the RO in September 1995 and was furnished 
with a VA Form 21-4138.  He stated that he had responded by 
submitting a Statement in Support of Claim on October 6, 
1996, and indicated that, as of this writing, he had not been 
"informed as to the status of said claims."  

In correspondence dated May 20, 1996, the veteran requested 
information concerning his October 1995 claim for 
compensation benefits.

In correspondence June 19, 1996, the veteran stated that his 
claim for compensation had been denied as a result of it 
being categorized as a claim for nonservice-connected 
disability or old age pension.  He asserted that the 
adjudication was unjust and misleading.  He further asserted 
that no response had been given with respect to his October 
1995 Statement in Support of Claim.  

In correspondence to the Secretary of VA dated July 12, 1996, 
the veteran requested assistance in the resolution of his 
pending claims for VA benefits.

In correspondence to the RO dated July 12, 1996 (received by 
the RO in July 1996), the veteran expressed disagreement with 
the May 3, 1995, determination based on his contention that 
he had never filed a claim for nonservice-connected 
disability or "old age" pension benefits.  He stated that he 
never filed such a claim "[b]ecause I know that this type of 
benefit is not extended by the VA to veterans who served with 
the Philippine Commonwealth Army, recognized guerilla, and 
new Philippine Scout Filipino veterans."  

He went on to state that his application on VA Form 21-526 
was a claim for compensation or pension, and not a claim for 
nonservice-connected disability or "old age" pension 
benefits.


In correspondence dated August 9, 1996, the veteran was 
notified of the structure of the VA's disability benefit 
program.  He was advised of the pension and compensation 
program and was further advised that he had previously 
indicated that he was applying for pension.  It was noted 
that he had subsequently acknowledged that he was not 
entitled to such benefits.  He was further advised that the 
only disability benefit to which he may be entitled was 
compensation for service-connected conditions.  Another such 
notice was sent on September 6, 1996.  

In correspondence dated August 19, 1996 the veteran wrote 
that his letter was "in connection with my Notice of 
Disagreement dated July 12, 1996 which formed as part to my 
letters dated August 7, 1995 and May 23, 1995, 
respectively."  He requested that he be provided with a SOC 
and a VA Form 9.  On October 3, 1996, the RO, referring to 
the veteran's August 19, 1996 correspondence, advised him 
that there was no recent decision on his alleged claim that 
was appealable, and that a SOC and VA Form 9 were therefore 
not applicable.  

In correspondence dated September 20, 1996, the veteran 
stated he believed the adverse action undertaken by the RO to 
categorize his application as a claim for nonservice-
connected disability or "old age" pension benefits was 
"unwarrantable and an outright deception."  He argued that 
his March 1995 VA Form 21-526 was definitely not a claim for 
nonservice-connected disability or "old age" pension 
benefits, and that VA had ignored his assertions as to 
entitlement to VA benefits.  

In correspondence dated September 26, 1996 (received by the 
RO in October 1996), the veteran, referring to the RO's 
September 6, 1996 letter, stated that non-service connected 
disability and old age pension was not applicable to the 
application for compensation or pension.  He again contended 
that the adverse action taken on his application for pension 
"as a claim for nonservice-connected disability or "old 
age" pension benefits...is unwarrantable and an outright 
deception."  

The veteran went on to contend that he was not claiming 
compensation for a service-connected disability, and opined 
that he was eligible and entitled to receive pension benefits 
due to disabilities not due to military service.  

He then stated, "I disagree with your arguments that the 
only disability benefit which I am entitled [to] is for 
service-connected conditions."  

In a letter dated October 11, 1996, the veteran informed the 
RO that he had been receiving medical treatment from Dr. VCA 
since September 1994.  

On October 18, 1996, the RO sent a VA Form 21-4142 to the 
veteran so that he could authorize the release of information 
to VA.  He submitted such a form authorizing the release of 
Dr. VCA's records in November 1996.  The RO requested such 
records in January 1997, and advised the veteran that it had 
sent such a request.  

On November 5, 1996, the RO notified the veteran that his NOD 
from the May 3, 1995 denial of entitlement to nonservice-
connected disability pension benefits was not received within 
one year of the date he was notified of that decision.  He 
was informed that new and material evidence was required to 
reopen the claim, and provided information concerning his 
right to appeal.  

In correspondence dated December 30, 1996, the veteran 
expressed disagreement with the November 5, 1996 
determination.  He contended that his letters of disagreement 
dated August 7, 1995, February 8, 1996, and July 12, 1996 had 
been ignored.  He reiterated that he had never filed a claim 
for nonservice-connected disability or old age pension 
benefits, and argued, in essence, that the VA's 
categorization of his March 1995 application for benefits as 
a claim for nonservice-connected disability or "old age" 
pension benefits had been unjust.  He again acknowledged that 
such benefits did not extend to certain Filipino veterans.  
He then contended that the claim which he actually filed a 
claim for disability compensation and disability pension.  

In correspondence dated April 7, 1997, the veteran initially 
indicated that his March 1995 claim was not a claim for 
service connection in light of the fact that he had skipped 
certain sections specifically pertaining to service 
connection.  

He then appeared to contend that he was entitled to 
disability pension.  Yet, shortly after making this 
contention, he argued that his application had no relevance 
to nonservice-connected pension or "old age" pension 
benefits.  He then reiterated that he had voiced his 
disagreement within the appellate period.  

In a correspondence dated April 20, 1997, the veteran 
submitted a statement apparently in support of his claims of 
service connection for various disabilities as a result of 
his being a POW.  He referred to treatment by Dr. VCA in 
support of his claims.  

On May 15, 1997, the RO summarized the history of the 
veteran's claim and informed him that the term "pension" on 
VA Form 21-526 was synonymous with the term "nonservice-
connected and old age pension."  It was noted, however, that 
his recent correspondence had been accepted as a notice of 
disagreement as to the issue of timeliness of appeal.  

On May 31, 1997 the RO issued a SOC as to the issue of 
whether a timely NOD had been filed in response to the denial 
of pension benefits on May 3, 1995.  Citing to the pertinent 
laws and regulations, it found that a timely NOD had not been 
submitted.  

On June 6, 1997, the veteran noted that he was responding to 
the May 15, 1997 letter.  He reiterated his previous 
arguments, including his contention that correspondence dated 
August 7, 1995, February 8, 1996, and July 12, 1996, should 
be considered timely NODs.

On June 24, 1997 VA received the veteran's substantive 
appeal, VA Form 9, which again noted the submission of 
correspondence dated August 7, 1995, February 8, 1996, and 
July 12, 1996, and argued his March 1995 application had been 
improperly categorized.

On February 27, 1998 the RO sent a notice to the veteran 
advising him of the requirements for prevailing on a claim of 
service connection.  It also advised him that it had never 
received a response from Dr. VCA.  The veteran subsequently 
submitted a medical record from Dr. VCA.  

In a letter dated July 6, 1999, the veteran reasserted his 
contention that the May 1995 denial of nonservice-connected 
pension and "old age" benefits was a "nonexistant claim," 
and that he therefore "did not pursue an appeal for 
reconsideration of the nonservice-connected disability or 
"old Age" pension benefit."  However, he continued to 
assert that he had submitted a timely appeal with respect to 
this decision.  

Criteria

Pertinent VA law provides that an appeal consists of a timely 
filed notice of disagreement in writing that can be 
reasonably construed as a disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.201, 
20.302(a) (2000).

The Court has held that in judging whether a communication 
can be "reasonably construed" as expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written.  Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

The Court, however, has also held that a notice of 
disagreement "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  Archbold 
v. Brown, 9 Vet. App. 124, 131 (1996) (citing 38 C.F.R. 
§ 20.201 (1995) and Hamilton v. Brown, 4 Vet. App. 528, 531 
(1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994)).


The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination, and such notice, and appeals, must be in 
writing and filed with the agency of original jurisdiction 
which entered the determination with which disagreement is 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201.

The date of the statement of the case itself will be 
considered the date of mailing for purposes of determining 
whether a timely appeal has been filed, and a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case, and the benefits sought on appeal must be clearly 
identified.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  


This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted in this case.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO notified the veteran in November 1996 that his 
NOD had not been timely filed and advised him that he could 
reopen his claim by submitting new and material evidence.  
Following the submission of the veteran's NOD with respect to 
the RO's November 1996 determination, the RO properly 
notified him of any information and evidence necessary to 
substantiate the claim through its issuance of a SOC.  That 
is, the SOC provided notice of the pertinent laws and 
regulations pertaining to NODs, the time limit for filing a 
NOD, and the impact of failing to file a timely NOD.  

It then provided a discussion applying these laws and 
regulations to the facts of this case.  Therefore, the Board 
concludes that the RO satisfied its duty to notify the 
veteran in this case.  38 U.S.C.A. § 5103 (West Supp. 2001); 
see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

Because the resolution of the veteran's appeal is whether the 
veteran submitted a timely NOD, the Board finds that there is 
no further duty to assist because there is no reasonable 
possibility that such assistance could substantiate the 
claim.  There is no reasonable possibility that obtaining 
medical records could substantiate a claim in which the issue 
revolves around the timeliness of a NOD.  See 38 C.F.R. 
§ 20.304.  Further, there is no reasonable possibility that 
any new evidence, including the veteran's statements, could 
reasonably substantiate the claim because such evidence would 
necessarily be received after the expiration of the appellate 
period.  Thus, there is no reasonable possibility that it 
could substantiate the claim.  Nor has the veteran indicated 
that there are is any missing NOD evidence that had been 
submitted within the appellate period but is not of record.  
Thus, the Board finds that there is no further duty to assist 
in this case.  38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 
45,620, 45,631 (to be codified at 38 C.F.R. § 3.159(d)).  

Accordingly, the Board finds that VA has provided sufficient 
assistance to the veteran by apprising him as to the 
requirements of filing a timely NOD, including under the 
former law.  38 U.S.C.A. § 5103 (West 1991); 38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  





In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Timeliness of the NOD from the May 3, 1995 Determination

In this case, the issue turns on whether the veteran 
submitted a statement within one year of the determination 
issued May 3, 1995, that can be reasonably construed as an 
NOD.  Briefly, the veteran has contended that he submitted 
NODs within the appellate period; that is, within one year of 
the May 3, 1995 determination.  In his August 19, 1996 
correspondence, he indicated that he had submitted timely 
NODs on May 23, 1995, August 7, 1995, and July 12, 1996.  In 
subsequent correspondences, he contended that he had 
submitted timely NODs on August 7, 1995, February 8, 1996, 
and July 12, 1996.  

After a careful review of the record, the Board finds that 
the veteran submitted no statement that could be reasonably 
construed as a NOD within one year of the May 3, 1995 
determination.  Briefly, such statements cannot be reasonably 
construed as NODs because the veteran consistently indicated 
in such statements that he had not even filed a claim for the 
benefit that was denied (nonservice-connected or "old age" 
pension), and further indicated his awareness that veterans 
with his type of service were not eligible for such a 
benefit.  The Board further finds that the statements which 
could reasonably be construed as an NOD were not submitted 
within one year of the May 3, 1995 determination.  38 C.F.R. 
§§ 20.201, 20.302(a).  

In the May 1997 SOC, the RO determined that the veteran had 
submitted a NOD with the May 3, 1995 determination on July 
12, 1996.  As noted above, the veteran has contended that 
this NOD was timely submitted.  

The July 12, 1996 correspondence cannot constitute a valid 
NOD because it was not received by the RO within one year of 
the May 3, 1995 determination (mailed on May 3, 1995).  
38 C.F.R. §§ 20.302(a), 20.305.  

The Board additionally notes that the September 26, 1996 
statement could be reasonably construed as a NOD with the May 
3, 1995 determination because the veteran indicated that he 
disagreed with the determination and because he contended 
that he was entitled to pension benefits.  38 C.F.R. 
§ 20.201.  However, this statement was not received within 
one year of the May 3, 1995 determination, is therefore 
untimely, and cannot constitute a valid NOD.  38 C.F.R. 
§ 20.302.  

With respect to those pertinent communications submitted 
within the appellate period, the May 23, 1995 correspondence 
is not a valid NOD because it expresses no dissatisfaction 
with the May 3, 1995 determination.  To the contrary, he 
appeared to indicate his agreement with the decision, stating 
"I am agreeable to the rational reasons of your negative 
action" (emphasis added).  38 C.F.R. § 20.201.  


The August 7, 1995 correspondence cannot be reasonably 
construed as a valid NOD with the May 3, 1995 determination 
because the veteran expressed no indication of 
dissatisfaction with the determination.  Rather, he merely 
contended that he had never actually filed a claim for 
nonservice-connected or "old age" pension, indicating that 
he was aware that he was excluded from receiving these types 
of benefits.  Such a statement could not be reasonably 
construed as a NOD with the May 3, 1995 denial of nonservice-
connected pension in any context, as it appears to in fact 
indicate his acknowledgment that he is not even entitled to 
such benefits.  Id; see Stokes, supra.  

While the veteran noted on February 8, 1996 that the RO had 
"unfortunately" disallowed the claim in May 1995, and 
referred to the adjudication as "unwarrantable," the Board 
finds that the February 8, 1996 correspondence cannot 
reasonably be construed as a valid NOD.  

The above-quoted words, when read in the context of the 
entire correspondence and other pertinent evidence of record 
illustrates the veteran's contention that he had not filed a 
claim for nonservice-connected pension and that the RO had 
therefore adjudicated the wrong claim, rather than 
dissatisfaction with the outcome of the determination.  

On February 8, 1996, the veteran generally referred to 
previously inquiring about the "unwarrantable" decision.  
However, the Board again stresses that the veteran's previous 
and subsequent questioning of the decision pertained to the 
contention that the RO had adjudicated an issue he did not 
and could not claim, rather than an actual disagreement with 
the outcome of the decision itself.  

In this regard, the Board again notes that the veteran's 
previous statements (May 23, 1995, and August 7, 1995), as 
noted above, indicated that he did not disagree with the May 
1995 determination, but merely contended that he had never 
claimed entitlement to such a benefit in the first place.  

Furthermore, in subsequent statements (e.g., September 20, 
1996), the veteran specified that the RO's decision to 
characterize his application as a claim for nonservice-
connected pension or "old age" pension benefits was 
"unwarrantable."  This demonstrates that the veteran 
thought the May 3, 1995 determination to be "unwarrantable" 
not because of its actual determination, but rather because 
of its alleged erroneous characterization of the issue.  

In addition, in his February 8, 1996 statement, the veteran 
made several references to communications pertaining to a 
service connection claim, thereby indicating that his 
dissatisfaction with the May 1995 determination revolved 
around its characterization of the issue rather than the 
actual determination itself.  

In this regard, the veteran referred to the September 1, 1995 
notice from the RO providing him with a VA Form 21-4138.  The 
Board notes that this portion of the September 1, 1995 notice 
advised him to specify those conditions he thought were 
service-connected.  He then noted that he had submitted the 
VA Form 21-4138 as well as a statement on October 6, 1995, 
and then stated that he had not been informed as to the 
status of his claims.  In this regard, the Board notes that 
the veteran had submitted a claim for service connection for 
various diseases based on his status as a POW in September 
1995, shortly after the September 1, 1995 notice was issued.  

While the veteran initially indicated that he was claiming 
both compensation and pension in the October 6, 1995 
statement for multiple disabilities, he subsequently 
contended that the RO's interpretation that his claim was for 
nonservice-connected pension or "old age" pension benefits 
to be "absurd logic."  

He then again acknowledged that veterans with the type of 
service that he performed were excluded from receiving 
nonservice-connected disability or old age pension benefits.  
He subsequently went on to make, in pertinent part, 
contentions in favor of service connecting the claimed 
disabilities.  

Furthermore, in a statement dated February 6, 1996, only two 
days prior to the February 8, 1996, the veteran indicated 
that the disabilities claimed in the October 6, 1995 
statement were service connected, and were "not disproved as 
non-service connected cause."  

Thus, the Board finds that the February 8, 1996 statement 
cannot be reasonably construed as expressing dissatisfaction 
with the May 3, 1995 determination.  The February 8, 1996 
correspondence, when taken in the context of previous 
statements and communications (including those referred to in 
the February 8, 1996 letter), does not indicate a desire to 
appeal the specific matter addressed in the May 1995 
decision, but rather indicates his desire to clarify the 
nature of his claim, including his contention that he was not 
actually claiming entitlement to nonservice-connected or 
"old age" pension benefits and his apparent acknowledgment 
that he was not even entitled to such benefits.  38 C.F.R. 
§ 20.302; Stokes, supra.  

In other words, while it is clear that the veteran has voiced 
dissatisfaction with VA actions, it is equally clear that he 
did not wish to pursue an appeal for entitlement to 
nonservice-connected disability or "old age" pension 
benefits, as is illustrated by his repeated claims that he 
did not submit such a claim, and his apparent acknowledgment 
that he is not entitled to such benefits.  

Finally, the April 7, 1995 correspondence (received in June 
1995) cannot be a valid NOD because it did not and could not 
pertain to the issue of pension.  The letter pertained to 
reconsideration of a previous Board decision, and is dated 
prior to the issuance of the May 1995 denial of entitlement 
to pension.  

Based upon a review of the entire record, the Board finds no 
correspondence which may be "reasonably construed" as a 
timely notice of disagreement from the May 3, 1995, decision.  
The Board notes the correspondences identified by the veteran 
as NODs do not provide terms which can be reasonably 
construed as expressing disagreement with the specific matter 
of the relevant RO determination and a desire for appellate 
review.  Therefore, the claim is denied.  See Archbold v. 
Brown, 9 Vet. App. at 131.


ORDER

The veteran, not having submitted a timely notice of 
disagreement in response to the denial of pension benefits on 
May 3, 1995, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

